THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


             In the Matter of William Franklin Warren, III,
             Respondent.

             Appellate Case No. 2015-002378


                              Opinion No. 27643 

                    Heard May 17, 2016 – Filed June 29, 2016 



                                  DISBARRED


             Disciplinary Counsel Lesley M. Coggiola and
             Deputy Disciplinary Counsel Barbara M. Seymour, for
             the Office of Disciplinary Counsel.

             William Franklin Warren, III, Respondent, pro se.




PER CURIAM: In this attorney disciplinary matter, Respondent William
Franklin Warren, III, admits misconduct including, among other things,
misappropriating over $171,392 held in various trusts for which he served as
trustee, converting client funds for his personal use, failing to perform work for
which he had been paid, failing to return unearned fees, failing to record deeds and
other original documents, and failing to respond to inquiries by the Office of
Disciplinary Counsel (ODC). ODC filed formal charges against Respondent,
which resulted in a hearing before a panel of the Commission on Lawyer Conduct
(the Panel). The Panel recommended that Respondent be disbarred, to which
Respondent took no exception. In light of the egregious nature of Respondent's
misconduct, we disbar Respondent.
                                          I. 


On December 18, 2013, Respondent was placed on interim suspension by Order of
this Court. In re Warren, 406 S.C. 483, 752 S.E.2d 548 (2013). The current
proceedings arise from four separate complaints. Respondent failed to answer the
formal charges, and by failing to answer, Respondent thus admitted the allegations.
Rule 24(a), RLDE, Rule 413, SCACR. The factual allegations in the formal
charges are summarized below.

                                      A. 

                        Misappropriation of Client Funds 


Respondent mismanaged and misappropriated $171,392 from three trust accounts
for which he served as trustee, using the stolen funds to operate his law firm and to
support a lifestyle that he could not otherwise afford.1 We note Respondent is the
uncle and godfather of the beneficiaries of the trusts from which he stole money.

                                        B. 

                           Failing to Perform Services 


In three different matters, Respondent undertook representation and accepted over
$40,000 in fees, but failed to perform the services promised or reimburse fees for
work not completed. Following Respondent's interim suspension, the attorney
appointed to protect Respondent's clients' interests reported being unable to find
any operating account or trust account for Respondent's law practice and that there
were no funds available to reimburse any monies.

                                     C. 

                 Mishandling of Corporate and Estate Matters 


Respondent collected over $20,000 in fees to perform estate planning and




1
  In November 2012, Respondent signed a settlement agreement promising to
repay the stolen funds plus 8% interest, along with three confessions of judgment,
which were to be filed in the event Respondent failed to make payments under the
agreed-upon repayment plan set forth in the settlement agreement. Respondent
failed to make payments, and the confessions of judgment were filed in July 2013.
corporate work for a client; however, Respondent mishandled the estate plan and
allowed the client's corporate registration to lapse for seven years, resulting in
forfeiture of the client's corporate charter and the client incurring $1,700 in
penalties and more than $13,000 in attorney's fees paid to different counsel to
reinstate the corporate charter and correct the client's estate plan.

                                         D. 

                            Failure to Safeguard Funds 


Respondent prepared a will for a client, and after the client's passing, $18,000 cash
was found in the client's home and delivered to Respondent to hold in trust.
Respondent converted those funds, and none of the funds remained in trust at the
time of Respondent's interim suspension.

                                        E. 

                      Failure to Record Original Documents 


Following Respondent's interim suspension, a review of client files revealed
Respondent's possession of numerous original documents (primarily deeds
conveying real property into living trusts, some several years old) that had not been
filed by Respondent, despite Respondent having been paid fees to do so.

                                         F. 

                                Failure to Respond 


Respondent failed to respond to several investigative inquiries by ODC, including
follow-up letters pursuant to In re Treacy2 advising him to file a written response.

                                           II.

In light of the nature and extent of Respondent's misconduct, the Panel
recommended Respondent be disbarred. The Panel further recommended
Respondent be ordered to pay restitution in the amount of $244,772.22 and the
costs of these proceedings. Respondent took no exception to the Panel report.




2
    277 S.C. 514, 290 S.E.2d 240 (1982).
                                        III.

This Court "may accept, reject, or modify in whole or in part the findings,
conclusions[,] and recommendations of the Commission [on Lawyer Conduct]."
Rule 27(e)(2), RLDE, Rule 413, SCACR. "The Rules of Professional Conduct are
rules of reason. They should be interpreted with reference to the purposes of legal
representation and of the law itself." Scope, RPC, Rule 407, SCACR. "This Court
has never regarded financial misconduct lightly, particularly when such
misconduct concerns expenditure of client funds or other improper use of trust
funds." In re Johnson, 385 S.C. 501, 504, 685 S.E.2d 610, 611 (2009) (internal
quotation marks omitted). As we have recognized, "[t]he primary purpose of
disbarment . . . is the removal of an unfit person from the profession for the
protection of the courts and the public, not punishment of the offending attorney."
In re Burr, 267 S.C. 419, 423, 228 S.E.2d 678, 680 (1976).

Respondent has admitted theft that has resulted in significant harm to his clients
and failed to participate in the disciplinary investigation. At oral argument before
this Court, Respondent requested that his "license be taken."3 Because of the
prevalent nature of Respondent's theft and wrongdoing, we find Respondent
committed misconduct in the respects identified by the Panel. Thus, we find
Respondent violated the following Rules of Professional Conduct, Rule 407,
SCACR: Rule 1.1 (competence); Rule 1.2(a) (consult with client); Rule 1.3
(diligence); Rule 1.4 (communication); Rule 1.5(a) (charging an unreasonable fee);
Rule 1.5(b) (communicate basis for fee); Rule 1.15 (safekeeping property); Rule
8.1(b) (failure to respond to a lawful demand for information from a disciplinary
authority); Rule 8.4(a) (misconduct); Rule 8.4(b) (criminal act); Rule 8.4 (c)
(criminal act involving moral turpitude); Rule 8.4(d) (conduct involving
dishonesty, fraud, deceit, or misrepresentation); and Rule 8.4(e) (conduct
prejudicial to the administration of justice). We also find Respondent's misconduct
constitutes grounds for discipline under the following Rules for Lawyer
Disciplinary Enforcement, Rule 413, SCACR: Rule 7(a)(1) (violation of the Rules
of Professional Conduct); Rule 7(a)(3) (knowing failure to respond to a lawful


3
  On the eve of oral argument, Respondent requested permission to surrender his
law license upon the condition that he be permitted to seek readmission to the Bar
in the future. However, during oral argument, when Respondent learned his
proposed conditional resignation was not permitted under Rule 35, RLDE, Rule
413, SCACR, he withdrew his resignation request and asked instead to be
disbarred.
demand from a disciplinary authority); Rule 7(a)(5) (engaging in conduct tending
to pollute the administration of justice and to bring the courts and the legal
profession into disrepute or demonstrating an unfitness to practice law); and Rule
7(a)(6) (violation of the Lawyer's Oath).

We concur with the Panel's recommendation of disbarment. See, e.g., In re Jones,
413 S.C. 29, 774 S.E.2d 467 (2015) (disbarring attorney for misappropriating
client funds and failing to communicate with clients); In re Lafaye, 399 S.C. 12,
731 S.E.2d 282 (2012) (disbarring attorney for misappropriating client funds in
two trust accounts); In re Crummey, 388 S.C. 286, 696 S.E.2d 589 (2010)
(disbarring attorney for misappropriating client funds, failing to diligently pursue
client matters, failing to communicate with clients, writing trust account checks
that were returned for insufficient funds, and failing to cooperate with ODC); In re
Williams, 376 S.C. 640, 659 S.E.2d 100 (2008) (disbarring attorney for
misappropriating $400,000 of client assets and pleading guilty to one count of
exploitation of a vulnerable adult); In re Cunningham, 371 S.C. 503, 640 S.E.2d
461 (2007) (disbarring attorney for misappropriating approximately $70,000 in
estate funds, failing to maintain separate trust and operating accounts, and
providing false information to his client in an attempt to conceal his
misappropriation of estate funds); In re Kennedy, 367 S.C. 355, 626 S.E.2d 341
(2006) (disbarring attorney for falsifying a HUD-1 Settlement Statement, failing to
remit loan proceeds, issuing a title insurance policy which included a forged
signature and false certifications, misappropriating at least $280,000 in client
funds, and pleading guilty to one count of mail fraud).

                                        IV.

In light of Respondent's pervasive misconduct, Respondent is hereby disbarred,
retroactive to the date of his interim suspension. Within sixty days of the date of
this opinion, Respondent shall enter into a monthly payment plan with the
Commission on Lawyer Conduct to pay restitution in the amount of $244,722.22.
Additionally, Respondent is ordered to pay the costs of these proceedings within
sixty days of the date of this opinion. Further, within fifteen days of the date of
this opinion, Respondent shall surrender his Certificate of Admission to the
Practice of Law and shall file an affidavit with the Clerk of Court showing he has
complied with Rule 30, RLDE, Rule 413, SCACR.

DISBARRED. 


PLEICONES, C.J., BEATTY, KITTREDGE, HEARN and FEW, JJ., concur.